N DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-6 and 9-15 are currently pending and are addressed below.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Response to Arguments
1.	Applicant’s arguments with respect to claims 1-6 and 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Election/Restrictions
2.  Amended claim 6 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Specie 1, directed to embodiment of number of lights is used as the environment information (claim 6) [0018-0077] In Embodiment 1, only the number of lights that are on is used as the environment information. Simply using the number of lights as the environment information can improve the robustness over environment change in comparison to the prior art in which a single environment map is continuously used. However, other information may be used for further improving the robustness. For example, as Modified Embodiment 1 of Embodiment 1, a case in which information of the ceiling light being ON/OFF and information of the brightness of the surrounding environment are used as the environment information will be described.

Specie 2, directed to embodiment  information of the light being ON/OFF and information of the brightness of the surrounding environment are used as the environment information, [0078-0083] Modified Embodiment 1 of Embodiment 1, information of the light being ON/OFF and information of the brightness of the surrounding environment are used as the environment information; therefore, the environment information is expressed by a two-dimensional vector (the ceiling light being ON or OFF, the brightness of the surrounding environment). In Embodiment 1, the number of lights that are on is used as the environment information as it is in the environment map saving procedure (FIG. 8) and the environment map extraction procedure (FIG. 9). In Modified Embodiment 1 of Embodiment 1, in each procedure, a two-dimensional vector (the ceiling light being ON or OFF, the brightness of the surrounding environment) is generated as the environment information.

3.	The species are independent or distinct because each species require a limitation that is not present in the other and each species present a unique and 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: first specie is direct to select a map based on number of lights and second specie is directed to select a map based on brightness information, searching these five distinct and separate species would add a burden to the Examiner, requiring separate search strategies, separate database queries, and finally separate analysis and therefore the election of a single Specie is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 6 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 1, 14 and 15 are objected to because of the following informalities:  Claims 1, 14 and 15 recite in line 15 “an image” should be replaced with –the image--
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0225524 to Fujita.
7.	Regarding claims 1, 14 and 15, Fujita discloses an autonomous mobile apparatus, a method and non-transitory computer-readable recording medium stores a program executable by a processor  (autonomous vehicle see at least [¶ 19, 31 & 44-54] and Figs. 1, 5-11), comprising: 
a memory configured to save environment maps, the environment maps each being saved in association with brightness information (the environment map associated with brightness are stored in storage see at least [ ¶ 24-26 & 44] and Figs. 1,8); 
a camera (camera see at least [¶ 24]; 
a driver (autonomous vehicle includes an autonomous driving system [ ¶ 31]); and 
a processor configured to acquire, based on an image that is acquired by the camerabrightness information
acquired brightness information of the surrounding environment from among the environment maps that are saved in the memory (the system retrieve/select an map from storage that corresponding to environment information, where the environment information includes brightness see at least [¶ 25-26 & 30 & 57]), [[and]] 
estimate a location of the autonomous mobile apparatus using the selected estimation environment map and an image of surroundings of the autonomous mobile apparatus that isacquired by the camera (the system estimate the position of the vehicle based on the retrieved environment map and the image environment information surrounding the vehicle, that means the system estimate vehicle location of based on the select map/second map and captured image environment information  see at least [¶ 28] ), and 
control the driver to move the autonomous mobile apparatus from the estimated location to a predetermined destination (the autonomous vehicle move to destination from the estimated position see a at least [¶ 19]).
Fujita does not explicitly disclose the save environment maps.
However, Fujita discloses the system includes database that stores first environment map with brightness information and retrieving a second environment with brightness information, hence the database stores plurality of maps. Therefore, from Fujita own 
8.	Regarding claim 2, Fujita discloses wherein the processor is configured to create the environment map using the image of the surroundings of the autonomous mobile apparatus that isacquired by the camera in addition to the estimating of the location of the autonomous mobile apparatus (camera captured image of the environment surrounding the vehicle and estimate the position of the vehicle see at least [¶28, 44 & 56]); and 
save the created environment map in the memory in association with the environment brightness information that is acquired while the environment map is created (“first environment map information in which feature point information in the acquired image is associated with photography environment information obtained during the image acquisition is stored in the information storing apparatus 300”, and “the first environment map information in which photography environment information, such as ……. brightness a” that means the captured environment map includes brightness information is stored see at least [¶ 024-025]).  

9.	Regarding claim 3, Fujita discloses wherein the processor is configured to acquire thbrightness information by capturing the image of the surroundings of the autonomous mobile apparatus with thcamera (the 

10.	Regarding claim 5, Fujita discloses wherein the processor is configured to acquire thbrightness information by acquiring information that is entered by a user (the user uses touch panel to enter instruction for controller about brightness information of the image  see at least [¶59-61] and Fig. 7).  

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US2018/0225524 to Fujita in view of US2014/0371909 to Lee.
12.	Regarding claim 4, Fujita discloses the limitation of the claim 1 as discussed above, furthermore, Fujita discloses the camera captured an environment image includes the brightness information (see at least [¶ 26 & 57]).  
Fujita does not explicitly discloses a communicator configured to communicate with a charger of the autonomous mobile apparatus, the charger including a charger imager, wherein the processor is configured to acquire the  brightness information by receiving through the communicator an image of the surrounding of the autonomous mobile apparatus that is captured by the charger imager. 
However, Lee teaches a communicator (Figure 15, Reference Numbers 140 and 145) configured to communicate with a charger of the autonomous mobile apparatus, (Paragraph [0211] “The communicator 140 may perform communication with the recharging base 200”) the charger including a charger imager, (Paragraph [0019] “a communicator to perform communication with an external imaging device” and . 

13.	Claims 9 -11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0225524 to Fujita in view of Biber, “Experimental Analysis of Sample-Based Maps for Long-Term SLAM”.
14.	Regarding claim 9, Fujita discloses all the limitation of claim 1 as discussed above, Fujita  does not explicitly disclose the processor is configured to extract multiple maps that are candidates for the estimation environment map from among the environment maps that are saved in the memory; and selecting the estimation environment map a candidate environment map having an error in the location of the autonomous mobile apparatus that is equal to or smaller than a reference error, the 
However, Bibber is directed to mobile robots using simultaneous localization and mapping. Biber discloses the processor is configured to extract multiple maps that are candidates for the estimation environment map from among the environment maps that are saved in the memory; (Pages 13-15, describes a process for selecting possible local maps) and selecting the estimation environment map a candidate environment map having an error in the location of the autonomous mobile apparatus that is equal to or smaller than a reference error, the error in the location being estimated using each of the multiple extracted environment maps. (see at least Pages 13-15). Therefore, from the teaching of Biber, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to use the technique of extracting multiple maps that are candidates for the estimation environment map and selecting the environment map that less than reference error similar to that of the teaching of Biber in order enhance the operation of the autonomous robot. 

15.	Regarding claim 10, Fujita discloses all the limitation of claim 1 as discussed above, furthermore, Fujita discloses the camera captured an environment image includes the brightness information and the system matches the current environment  map with stored environment map includes brightness information (see at least [¶ 26 & 57]).  
brightness maps to which environment information that is highly similar to the current brightness is added, the predetermined number of environment maps being extracted in the descending order of the similarity.
However, Biber discloses the processor is configured to extract, as the candidate environment maps from among the environment maps that are saved in the memory, a predetermined number of environment maps to which brightness information that is highly similar to the current environment is added, the predetermined number of brightness maps being extracted in the descending order of the similarity. (see at least Pages 13-15 “the sensor data is used to select the most likely of model of the current environment”, where the current environment map includes the light/brightness information, where the system stored environment maps and select possible local maps  by matching the current environment map with stored environment map, Furthermore, Fujita discloses the system match the current environment map includes brightness with stored environment map). Therefore, from the teaching of Bibber. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to use the technique of extracting number of maps that are candidates for the estimation environment map include brightness with good match is added similar to that of the teaching of Biber in order enhance the accuracy of position estimation. 
 

However, Biber discloses the processor is configured to extract as the candidate environment maps environment maps that are randomly selected from among the environment maps that are save in the memory. (Pages 13-15 describes a process for selecting possible local maps, the examiner interpret the possible maps as randomly select map form various maps). Therefore, from the teaching of Bibber. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to use the technique of randomly selecting environment map from various  similar to that of the teaching of Biber in order enhance the accuracy of position estimation. 

17.	Regarding claim 13, Fujita discloses wherein the processor is configured to, when an error in the location of the autonomous mobile apparatus that is estimated using the estimation environment map exceeds a reference error, reselect, as the estimation environment map from among the environment maps that are saved in the memory, an environment map that is suitable for the surrounding environment, and estimate the location of the autonomous mobile apparatus using the reselected estimation environment map (the system estimate position of the autonomous vehicle and system also determine when an error exist on the selected environment map, the system select environment map based on high degree of reliability stored maps, that .

18.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US2018/0225524 to Fujita in view of Biber, “Experimental Analysis of Sample-Based Maps for Long-Term SLAM”. Further in view of EP 2343614 to Murata
19.	Regarding claim 12, Fujita discloses all the limitation of claim 1 as discussed above, Fujita does not explicitly disclose the processor that is configured to extract as the candidate environment maps, environment maps that are selected by a user from among the environment maps that are saved in the memory.
However, Murata discloses user can operate the operation unit to select partial maps see at least [¶ 78]). Therefore, from the teaching of Murata. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to use the technique of user selecting environment maps from stored maps similar to that of the teaching of Murata in order enhance the accuracy of position estimation. 

Conclusion	
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHID BENDIDI/Primary Examiner, Art Unit 3667